DETAILED ACTION
Claims 1, 3, 8-16, 20-24, and 38 are pending and currently under review.
Claims 2, 4-7, 17-19, and 25-37 are cancelled.
Claim 38 is newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 5/04/2022 has been entered.  Claims 1, 3, 8-16, 20-24, and newly submitted claim(s) 38, remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 12/08/2021.

Claim Rejections - 35 USC § 112
Claims 1, 3, 8-16, 20-24, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 38 include the recitation of “said first reactive gases”, which is indefinite because it is unclear as to whether this recitation refers to either: 1) the aforementioned “said one or more first gases”, or 2) specifically requires only a single type of first gas.  The examiner interprets the aforementioned recitation to refer to option 1) above based on broadest reasonable interpretation.
Claims 1, 3, 8-16, 20-24, and 38  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 38 recites that the one or more additional reactive gases are “(A) the same… and/or (B) different…”  it is unclear to the examiner as to how a gas can be both the same and different.  The examiner interprets the instant claim to be met by the one or more additional reactive gases which can be the same or different.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8-13, 15, 20, 22, 24, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuechterlein et al. (US 2016/0271878) in view of Tapphorn et al. (US 2005/0233090).
Regarding claims 1 and 38, Nuechterlein et al. discloses an additive manufacturing method of forming an object on a base within a process chamber [abstract, 0018, 0043, fig.1-2]; wherein said method includes the steps of providing a first material powder material and a second gas material together into said chamber, applying laser energy to initiate reaction between said first material powder and second gas material to form a material layer including a reaction product of said first and second material, and repeating steps of adding first and second material and applying laser energy to manufacture a desired object in layers [abstract, 0018-0019, fig.1-2].  The examiner notes that the first material of Nuechterlein et al. would naturally be expected to have a surface that is capable of being chemically modified as would have been recognized by one of ordinary skill.
Nuechterlein et al. does not expressly teach that the base material first reacts with one or more reactive process gases to specifically be cleansed of impurities prior to applying laser energy as claimed.  Tapphorn et al. discloses that it is known to react powder particles with reactive gases such as hydrogen in order to initially strip said particles of oxides and other contaminants from the surface of said particles prior to further processing [0008].  Therefore, it would have been obvious to modify the second reactive gas material of Nuechterlein et al. by providing a reactive hydrogen gas composition in order to initially strip oxides and impurities from powder particles prior to further processing.  
The examiner submits that the combination of Nuechterlein et al. and Tapphorn et al. would have suggested the above method of Nuechterlein et al. wherein the second material of Nuechterlein et al. which is disclosed to be a combination of multiple reactive gases can further contain reactive hydrogen gas for the purpose of removing oxides and other contaminants as taught by Tapphorn et al. [0056].  Accordingly, the examiner considers the introduction of the first material (ie. powder) and second material (ie. multiple reactive gases including hydrogen) would have naturally resulted in producing a modified base material (ie. contaminants removed from surface) during said introduction and depositions steps as claimed.  The examiner further notes that the laser energy reaction of Nuechterlein et al. would further naturally result in a chemically modified material layer, and that the subsequent layer forming and laser energy reaction steps naturally meet the limitation of forming additional chemically modified layers using one or more additional reactive gases that are the same as the first one or more reactive gases that react with the base material having a surface capable of modification to a desired chemistry and/or impurities at the surface of the powders.  
Regarding the limitations of reacting the one or more first reactive gases “solely” with the base material and the “first reactive materials consisting of one or more gases” as recited in claims 1 and 38, the examiner considers the prior to meet this limitation since Nuechterlein et al. does not expressly teach any further components required for reaction, such that one of ordinary skill would understand that no other components are necessary absent a specific teaching to the contrary.
Regarding claims 3 and 8-9, Nuechterlein et al. and Tapphorn et al. disclose the method of claim 1 (see previous).  As stated previously, Tapphorn et al. teaches utilizing hydrogen as the reactive gas, wherein oxides and contaminants would naturally be expected to be reactive with said hydrogen gas as taught by Tapphorn et al. above.  The examiner submits that removal of oxides and impurities would naturally have been expected to modify a phase or metallurgical structure (ie. less oxides/impurities) as would have been recognized by one of ordinary skill.
Regarding claims 10-11, Nuechterlein et al. and Tapphorn et al. disclose the method of claim 1 (see previous).  The examiner recognizes that oxidized materials have fewer free electrons (they are paired with an oxygen atom); and said free electrons are related to a materials magnetic properties such that removing the oxides would have been expected to modify these properties in at least some extent.  Furthermore, as Tapphorn et al. discloses removing impurities from the powder, oxides and ceramics would not be present within the material.  The lack of these impurities would affect the overall structure including any internal stresses or forces in at least some manner as recognized by one of ordinary skill, which meets the instant claim scope of “modification” of the magnetic properties and residual stress properties.
Regarding claims 12-13 and 15, Nuechterlein et al. and Tapphorn et al. disclose the method of claim 1 (see previous).  Nuechterlein et al. further teaches that the material is an alloy powder and teaches specific embodiments utilizing alloys of nickel, titanium, aluminum, etc. [0022, examples1-4].  expressly teaches a metal powder material, wherein said metal powder can be Ni which naturally forms an oxide layer when in contact with oxygen and is capable of absorbing water as would have been recognized by one of ordinary skill [0002, 0012].
Regarding claims 20 and 24, Nuechterlein et al. and Tapphorn et al. disclose the method of claim 1 (see previous).  As stated previously, Tapphorn et al. teaches hydrogen gas, which the examiner recognizes to be reducing.  As also stated previously, Nuechterlein et al. teaches mixing the first powder material and second reactive material together.  The examiner notes mixing of a powder and gas would naturally result in coating of the powder by said gas by nature of how a gas behaves.  See MPEP 2145.
Regarding claim 22, Nuechterlein et al. and Tapphorn et al. disclose the method of claim 1 (see previous).  Nuechterlein et al. further discloses that the radiation source can be an electron beam [0040].
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuechterlein et al. (2016/0271878) and Tapphorn et al. (US 2005/0233090) as applied to claim 13 above, and further in view of Koptyug et al. (2013, Additive manufacturing technology applications targeting practical surgery).
Regarding claim 14, Nuechterlein et al. and Tapphorn et al. disclose the method of claim 13 (see previous).  The aforementioned prior art does not expressly teach that the metal powder is an amorphous alloy as claimed.  Koptyug et al. discloses that it is desirable to perform additive manufacturing with amorphous alloy in order to form alloys with unique mechanical properties for medical applications [p.20 “new materials”].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by utilizing amorphous alloy to form complex materials with unique mechanical properties as taught by Koptyug et al.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuechterlein et al. (2016/0271878) and Tapphorn et al. (US 2005/0233090) as applied to claim 13 above, and further in view of Bai et al. (2015, An exploration of binder jetting of copper).
Regarding claim 16, Nuechterlein et al. and Tapphorn et al. disclose the method of claim 13 (see previous).  The aforementioned prior art does not expressly teach that the impurities are water vapor as claimed.  Bai et al. discloses that water vapor is a known impurity present for Cu powders and further discloses that it is known to remove said impurities by performing reduction prior to powder sintering to improve densification and purity [p.807].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Nuechterlein et al. and Tapphorn et al. by removing water vapor as the impurity as disclosed by Bai et al. to improve final purity and densification.
Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuechterlein et al. (2016/0271878) and Tapphorn et al. (US 2005/0233090) as applied to claim 1 above, and further in view of Mironets et al. (US 2014/0178241).
Regarding claims 21 and 23, Nuechterlein et al. and Tapphorn et al. disclose the method of claim 13 (see previous).  Nuechterlein et al. further teaches that cutting can be performed [0075]; however, the aforementioned prior art does not specifically teach laser cutting to create a new surface and exposing said surface to reactive gas as claimed.  Mironets et al. discloses a similar method of removing impurities during additive manufacturing [abstract]; wherein the laser can also be used for cutting as an alternative shaping method in addition to joining and sintering [0014].  The examiner submits that one of ordinary skill would have been motivated to perform laser cutting as an equivalent means of shaping if a specific shape obtained by cutting were desired.  See MPEP 2143(I)(B) & MPEP 2144.06.  Accordingly, the examiner notes that any gas introduced into the chamber would be exposed to cut surfaces which would be entirely capable of being modified to a desired chemistry as claimed (ie. further removing oxides/impurities located within the material layer).  

Response to Arguments
Applicant’s arguments, filed 5/04/2022, regarding the previous rejections over Minorets et al. have been considered but are moot in view of the new grounds of rejection above.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734